ORDER

PER CURIAM.
Appellant, David A Shaw, appeals from an order of the Circuit Court of St. Louis County modifying a decree of dissolution by reducing, but not terminating, respondent’s, Roberta A Shaw’s, maintenance award. We affirm.
We have reviewed the briefs of the parties and the legal file, and find the circuit court’s order is supported by substantial evidence, and no error of law appears. Furthermore, we find an extended opinion would serve no jurisprudential purpose and affirm the circuit court pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.